******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       EDWARD PARKER v. COMMISSIONER
              OF CORRECTION
                 (AC 37534)
                    Beach, Keller and Bear, Js.
     Argued September 9—officially released November 15, 2016

  (Appeal from Superior Court, judicial district of
  Tolland, Cobb, J. [summary judgment]; Fuger, J.
[motion to vacate order, judgment dismissing petition].)
  W. Theodore Koch III, assigned counsel, for the appel-
lant (petitioner).
   Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Peter A. McShane, state’s
attorney, and David M. Carlucci, senior assistant state’s
attorney, for the appellee (respondent).
                           Opinion

   BEAR, J. The petitioner, Edward Parker, appeals
from the judgment of the habeas court dismissing his
third petition for a writ of habeas corpus.1 On appeal,
the petitioner claims that (1) the habeas court, Cobb,
J., erred in rendering summary judgment on counts one
and two of that petition, in which he alleged ineffective
assistance of his trial counsel and first habeas counsel,
respectively, because his third petition was a successive
petition as to those counts; and (2) the habeas court,
Fuger, J., erred in granting the motion, filed by the
respondent, the Commissioner of Correction, to dismiss
count three of that petition, in which the petitioner
alleged ineffective assistance of his second habeas
counsel, under the doctrines of res judicata and collat-
eral estoppel. We conclude that the court properly
granted the respondent’s motion for summary judgment
on counts one and two because the third petition was
a successive petition as to those counts. Additionally,
we conclude that the court also properly dismissed
count three on the alternative ground of collateral
estoppel.2 We therefore affirm the judgment of the
habeas court.
   The following factual and procedural background is
relevant to our resolution of the petitioner’s appeal. On
July 20, 1999, the petitioner pleaded guilty under the
Alford doctrine3 to murder in violation of General Stat-
utes § 53a-54a (a), and the court, Iannotti, J., sentenced
him in accordance with a plea agreement to thirty years
incarceration in the custody of the respondent. At the
sentencing hearing, the defendant sought new counsel
and to withdraw his plea. See State v. Parker, 67 Conn.
App. 351, 353, 786 A.2d 1252 (2001), cert. denied, 259
Conn. 922, 792 A.2d 855 (2002), cert. denied, 537 U.S.
838, 123 S. Ct. 155, 154 L. Ed. 2d 59 (2002). The court
denied each request. Id. The petitioner thereafter
appealed and claimed that his plea was not made know-
ingly, intelligently, and voluntarily. Id. This court
affirmed his conviction. Id., 357.
   This is the petitioner’s third habeas corpus petition
since his conviction. In this petition, he alleges ineffec-
tive assistance of his trial counsel, Stephen Gionfriddo;
his first habeas counsel, Michael D’Onofrio; and his
second habeas counsel, Thomas Mullaney. We describe
the petitioner’s habeas cases in turn.
   In 2000, the petitioner filed his first petition for a writ
of habeas corpus. Parker v. Warden, Superior Court,
judicial district of New Haven, Docket No. CV-00-
0439172-S (January 24, 2003) (Parker I). In his third
amended two count petition in that proceeding, he
alleged both ineffective assistance of trial counsel and
actual innocence. The petitioner claimed that trial coun-
sel: (1) did not adequately advise him of his option to
plead guilty or to proceed to trial; (2) did not adequately
advise him concerning the consequences of his plea;
(3) failed to ensure that his plea was made knowingly,
intelligently, and voluntarily; (4) did not adequately
advise him of the elements of murder; (5) did not con-
duct a sufficient investigation into possible defenses;
(6) failed to conduct a sufficient investigation into the
elements of the prosecution’s proof or of his case; and
(7) failed to conduct a sufficient investigation by not
speaking to certain witnesses.
   After a trial, the first habeas court denied the petition
for a writ of habeas corpus, concluding that trial coun-
sel’s representation did not amount to ineffective assis-
tance; that the petitioner failed to prove any of the
allegations in his petition; and that he did not prove
prejudice. The court also found that the petitioner had
failed to prove by clear and convincing evidence that
he was actually innocent of murder, the crime to which
he pleaded guilty and of which he was convicted. Fol-
lowing the first habeas court’s denial of his petition for
certification to appeal, this court dismissed his appeal,
and our Supreme Court denied certification to appeal.
See Parker v. Commissioner of Correction, 83 Conn.
App. 905, 853 A.2d 652 (2004), cert. denied, 281 Conn.
912, 916 A.2d 54 (2007).
   In 2005, the petitioner filed his second petition for a
writ of habeas corpus. Parker v. Warden, Superior
Court, judicial district of Tolland, Docket No. CV-05-
4000487-S (January 5, 2009) (Parker II). In his amended
petition in that proceeding, he alleged both ineffective
assistance of trial counsel and ineffective assistance of
first habeas counsel. He claimed that trial counsel was
ineffective because he failed to (1) file a motion to
suppress the petitioner’s statements and other evidence
obtained during a stop and search of his vehicle; and
(2) advise the petitioner about proceeding with a motion
to suppress, and, if the court denied that motion, then
entering a nolo contendere plea, which would permit
him to appeal the denial of that motion to suppress. As
to first habeas counsel, the petitioner claimed that he
was ineffective for failing to raise these issues in the
first habeas petition.
   After a hearing, the second habeas court found that
the petitioner was unlikely to prevail on the motion to
suppress the petitioner’s statements and other evi-
dence, trial counsel discussed this with him, and, thus,
trial counsel was not ineffective in failing to pursue the
motion. This court dismissed the petitioner’s appeal
from the second habeas court’s judgment, and our
Supreme Court denied certification to appeal. See Par-
ker v. Commissioner of Correction, 124 Conn. App.
905, 4 A.3d 354, cert. denied, 299 Conn. 911, 10 A.3d
527 (2010).4
   On August 1, 2011, the then self-represented peti-
tioner filed a third petition for a writ of habeas corpus,
which is the subject of the present appeal. The habeas
court appointed counsel for him. On October 16, 2013,
the petitioner amended his petition, claiming that his
trial counsel was ineffective because he failed to (1)
investigate the facts and circumstances of his state-
ments to law enforcement officers, and the facts and
circumstances concerning the search of his vehicle;
(2) research legal and factual grounds for a motion to
suppress his statements to law enforcement officers
and also to suppress any additional evidence discovered
in the search of his vehicle; (3) adequately advise him
about the grounds for moving to suppress such evi-
dence; (4) adequately advise him of the option to file
a motion to suppress; and (5) adequately advise him
about whether to accept the plea deal. He also claimed
ineffective assistance of first and second habeas coun-
sel for failing to argue trial counsel’s ineffectiveness
under the Strickland-Hill standard5 for ineffective
assistance of counsel.
   On November 13, 2013, the respondent filed a motion
for summary judgment, pursuant to Practice Book § 23-
37,6 in which he alleged both that the third amended
petition was a successive petition and that the doctrines
of res judicata and collateral estoppel barred the claims
contained therein. Following a hearing on the motion,
the habeas court, Cobb, J., found that count one con-
cerning trial counsel and count two concerning first
habeas counsel constituted successive petitions and
granted summary judgment against the petitioner on
those counts. As to count three concerning second
habeas counsel, however, the court denied the respon-
dent’s motion for summary judgment because no prior
claims had been made against second habeas counsel,
and, therefore, the count was not barred as successive
or by res judicata.
  On June 4, 2014, the court, Fuger, J., rendered judg-
ment denying the petition for a writ of habeas corpus.
The court concluded that it could not grant relief to
the petitioner on count three because judgment had
been rendered against him on his claims that trial coun-
sel and first habeas counsel were ineffective as alleged
in counts one and two of his third petition, and the
judgment rendered on counts one and two was binding
on the court.
   The petitioner filed a motion to open the judgment
rendered by the court, Fuger, J. On July 21, 2014, the
court granted the petitioner’s motion to open the judg-
ment and restored count three to the docket; however,
the court also gave notice that a good cause determina-
tion would have to be made under General Statutes
§ 52-470 (b) (1)7 before count three could proceed to
trial, and it ordered the parties to submit arguments on
the good cause issue. On July 29, 2014, the court, Fuger,
J., denied a motion to vacate the order requiring good
cause submissions, finding § 52-470 (b) (1) to be appli-
cable to the petitioner’s operative petition. The respon-
dent filed a motion to dismiss pursuant to § 52-470 (b)
(1) on August 19, 2014, arguing that good cause to
proceed was not present because the factual basis for
the claims asserted by the petitioner had already been
raised before and determined by the prior habeas courts
against him. The petitioner countered that there was
good cause to proceed because the claims he asserted
in his third petition had not been presented to a court.
Specifically, he argued that first and second habeas
counsel relied on the Strickland standard,8 whereas the
applicable law to be applied was the Strickland-Hill
standard. After a hearing, the court found that the peti-
tioner failed to make a showing of good cause to pro-
ceed to trial and, alternatively, that the claims set forth
in the petition were successive or were barred by the
doctrines of res judicata and collateral estoppel. There-
after, the third habeas court granted certification to
appeal, and this appeal followed.
  Additional facts will be discussed where relevant to
the issues raised by the petitioner.
                             I
   The petitioner argues that the habeas court erred
when it rendered summary judgment on counts one
and two because they were successive. Our standard
of review of a summary judgment is well established.
‘‘[S]ummary judgment shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law. . . . Our review of the trial court’s
decision to grant [a] motion for summary judgment is
plenary.’’ (Internal quotation marks omitted.) Gonzalez
v. O & G Industries, Inc., 322 Conn. 291, 301–302, 140
A.3d 950 (2016); see also Practice Book § 23-37.
   A habeas petition is successive if it is based on the
same grounds as those raised in a prior petition. Zollo
v. Commissioner of Correction, 133 Conn. App. 266,
276, 35 A.3d 337, cert. granted on other grounds, 304
Conn. 910, 39 A.3d 1120 (2012) (appeal dismissed May
1, 2013). ‘‘Practice Book § 23-29 (3)9 provides that a
petition may be dismissed by the court if the petition
presents the same ground as a prior petition previously
denied and fails to state new facts or to proffer new
evidence not reasonably available at the time of the
prior petition . . . .’’ (Emphasis omitted; footnote
added; internal quotation marks omitted.) Id., 278.
   ‘‘[A] petitioner may bring successive petitions on the
same legal grounds if the petitions seek different relief.
. . . But where successive petitions are premised on
the same legal grounds and seek the same relief, the
second petition will not survive a motion to dismiss
unless the petition is supported by allegations and facts
not reasonably available to the petitioner at the time
of the original petition.’’ (Internal quotation marks omit-
ted.) Wright v. Commissioner of Correction, 147 Conn.
App. 510, 515, 83 A.3d 1166, cert. denied, 311 Conn. 922,
86 A.3d 467 (2014). We have applied the same standard
to successive habeas petitions challenged by motions
for summary judgment instead of by motions to dismiss.
Tirado v. Commissioner of Correction, 24 Conn. App.
152, 155–56, 586 A.2d 625 (1991).
   ‘‘A ‘ground’ is a sufficient legal basis for granting the
relief sought. . . . Identical grounds may be proven
by different factual allegations, supported by different
legal arguments or articulated in different language.
. . . They raise, however, the same generic legal basis
for the same relief.’’ (Internal quotation marks omitted.)
James L. v. Commissioner of Correction, 245 Conn.
132, 141, 712 A.2d 947 (1998). ‘‘Put differently, two
grounds are not identical if they seek different relief.
. . . Simply put, an applicant must show that his appli-
cation does, indeed, involve a different legal ground,
not merely a verbal reformulation of the same ground.’’
(Citation omitted; internal quotation marks omitted.)
Carter v. Commissioner of Correction, 133 Conn. App.
387, 393, 35 A.3d 1088, cert. denied, 307 Conn. 901, 53
A.3d 217 (2012).
   We note that ‘‘[b]ecause both prongs [of Strickland]
must be established for a habeas petitioner to prevail,
a court may dismiss a petitioner’s claim if he fails to
meet either prong. . . . Accordingly, a court need not
consider the prejudice prong if it determines that the
petitioner has failed to meet the burden of proving
deficient performance.’’ (Citation omitted; internal quo-
tation marks omitted.) Johnson v. Commissioner of
Correction, 144 Conn. App. 365, 370, 73 A.3d 776, cert.
denied, 310 Conn. 918, 76 A.3d 633 (2013).
   In the first habeas action, the petitioner claimed inef-
fective assistance of trial counsel for failing to advise
him of his option to plead guilty or to go to trial. See
Parker I, supra, Superior Court, Docket No. CV-00-
0439172-S. The first habeas court fully adjudicated that
claim on the merits and resolved it against the peti-
tioner. See id. In the second habeas action, the peti-
tioner claimed ineffective assistance of trial counsel for
failing to file a motion to suppress evidence of the
petitioner’s statements to law enforcement officers and
to suppress evidence obtained in a search of his vehicle,
for failing to file a motion to suppress, and for failing
to advise him to go forward with that motion and, if
unsuccessful, to enter a nolo contendere plea. See Par-
ker II, supra, Superior Court, Docket No. CV-05-
4000487-S. The petitioner also claimed ineffective assis-
tance of first habeas counsel for failing to raise these
claims to establish trial counsel’s deficient perfor-
mance. Id. The second habeas court fully adjudicated
those claims on the merits and resolved them against
the petitioner. Id. In the present habeas proceeding,
the petitioner claims that his first habeas counsel was
ineffective for arguing his claims under the Strickland
standard rather than under the Strickland-Hill standard
because the standard for determining prejudice is differ-
ent. Both standards, however, require the petitioner to
prove that first habeas counsel’s and trial counsel’s
performance was deficient. See Hill v. Lockhart, 474
U.S. 52, 58–59, 106 S. Ct. 366, 88 L. Ed. 203 (1985)
(in proving ineffective assistance of counsel in plea
negotiation process petitioner must demonstrate coun-
sel’s performance fell below an objective standard of
reasonableness [deficiency] and but for counsel’s errors
petitioner would not have pleaded guilty but instead
would have insisted on going to trial [prejudice]); and
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984) (in proving ineffective
assistance of counsel at trial or in sentencing proceed-
ings petitioner must demonstrate counsel’s perfor-
mance was deficient and counsel’s deficient
performance prejudiced his defense). The first habeas
court and the second habeas court each determined
that trial counsel’s performance was not deficient. See
Parker I, supra; Parker II, supra. Additionally, the sec-
ond habeas court determined that first habeas counsel’s
performance was not deficient. See Parker II, supra.
   The petitioner seeks to relitigate his claims as to trial
counsel and first habeas counsel on the same legal
grounds, and he seeks the same legal relief in his third
amended petition in this case. He has failed to allege
facts or claims that were unavailable to him at the
time of his prior petitions. Additionally, allowing the
petitioner to argue a different standard of prejudice in
this proceeding would not change the result, as the
issue of the deficiency of trial counsel’s and first habeas
counsel’s performance has been resolved against him.
Johnson v. Commissioner of Correction, supra, 144
Conn. App. 370.
  Accordingly, having compared the petition in this
case to the prior petitions and having determined that
they raise the same grounds and seek the same relief,
we conclude that the habeas court in this case properly
rendered summary judgment on counts one and two
because both counts are impermissible successive
claims.
                             II
  The petitioner also claims that the habeas court,
Fuger, J., in the present case improperly dismissed
count three of his third petition10 under the doctrines
of res judicata and collateral estoppel. In that count,
the petitioner claims that his second habeas counsel’s
performance was deficient when he argued that the
performance of both first habeas counsel and trial coun-
sel was deficient because of their reliance on and use
of the Strickland standard rather than the Strickland-
Hill standard. The petitioner has not previously brought
an ineffective assistance of counsel claim against his
second habeas counsel. Consequently, res judicata does
not bar such a claim. See Johnson v. Commissioner of
Correction, 168 Conn. App. 294, 310,       A.3d    (2016)
(res judicata limited in habeas cases to claims actually
raised and litigated in earlier proceeding). Nevertheless,
the related doctrine of collateral estoppel precludes the
petitioner from raising the issue of whether second
habeas counsel was ineffective for failing to argue
claims against first habeas counsel and trial counsel
based on the Strickland-Hill standard. Accordingly, we
affirm the dismissal of count three.
   ‘‘The conclusions reached by the trial court in its
decision to dismiss [a] habeas petition are matters of
law, subject to plenary review. . . . [When] the legal
conclusions of the court are challenged, [the reviewing
court] must determine whether they are legally and
logically correct . . . and whether they find support
in the facts that appear in the record. . . . To the extent
that factual findings are challenged, this court cannot
disturb the underlying facts found by the habeas court
unless they are clearly erroneous . . . . [A] finding of
fact is clearly erroneous when there is no evidence in
the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ (Internal quo-
tation marks omitted.) Brewer v. Commissioner of
Correction, 162 Conn. App. 8, 13, 130 A.3d 882 (2015).
   ‘‘The common-law doctrine of collateral estoppel, or
issue preclusion, embodies a judicial policy in favor of
judicial economy, the stability of former judgments and
finality. . . . Collateral estoppel . . . is that aspect of
res judicata which prohibits the relitigation of an issue
when that issue was actually litigated and necessarily
determined in a prior action between the same parties
upon a different claim. . . . For an issue to be subject
to collateral estoppel, it must have been fully and fairly
litigated in the first action. It also must have been actu-
ally decided and the decision must have been necessary
to the judgment. . . .
   ‘‘An issue is actually litigated if it is properly raised
in the pleadings or otherwise, submitted for determina-
tion, and in fact determined. . . . An issue is necessar-
ily determined if, in the absence of a determination of
the issue, the judgment could not have been validly
rendered. . . . [C]ollateral estoppel [is] based on the
public policy that a party should not be able to relitigate
a matter which it already has had an opportunity to
litigate. . . . Stability in judgments grants to parties
and others the certainty in the management of their
affairs which results when a controversy is finally laid
to rest.’’ (Citation omitted; internal quotation marks
omitted.) Johnson v. Commissioner of Correction,
supra, 168 Conn. App. 310–11. ‘‘[A]lthough most
defenses cannot be considered on a motion to dismiss,
a trial court can properly entertain a . . . motion to
dismiss that raises collateral estoppel grounds.’’ (Inter-
nal quotation marks omitted.) Wilcox v. Webster Ins.,
Inc., 294 Conn. 206, 223, 982 A.2d 1053 (2009).
   In the present case, the claim involving second
habeas counsel is barred by collateral estoppel because
the judgment in the first habeas case brought against
trial counsel and the judgment in the second habeas
case brought against trial counsel and first habeas coun-
sel necessarily resolved issues that would require reliti-
gation if the claim involving second habeas counsel
were to proceed. ‘‘To succeed in his bid for a writ of
habeas corpus, the petitioner must prove both (1) that
his appointed habeas counsel was ineffective, and (2)
that his trial counsel was ineffective. . . . Only if the
petitioner succeeds in what . . . is a herculean task
will he receive a new trial.’’ (Internal quotation marks
omitted.) Kearney v. Commissioner of Correction, 113
Conn. App. 223, 238–39, 965 A.2d 608 (2009).
   Successive petitions for a writ of habeas corpus based
on ineffective assistance of multiple counsel impose
significant challenges on the petitioner. ‘‘[When]
applied to a claim of ineffective assistance of prior
habeas counsel, the Strickland standard requires the
petitioner to demonstrate that his prior habeas coun-
sel’s performance was ineffective and that this ineffec-
tiveness prejudiced the petitioner’s prior habeas
proceeding. . . . [T]he petitioner will have to prove
that one or both of the prior habeas counsel, in pre-
senting his claims, was ineffective and that effective
representation by habeas counsel establishes a reason-
able probability that the habeas court would have found
that he was entitled to reversal of the conviction and
a new trial . . . . Therefore . . . a petitioner claim-
ing ineffective assistance of habeas counsel on the basis
of ineffective assistance of [trial] counsel must essen-
tially satisfy Strickland twice: he must prove both (1)
that his appointed habeas counsel was ineffective, and
(2) that his [trial] counsel was ineffective.’’ (Citations
omitted; internal quotation marks omitted.) Mukhtaar
v. Commissioner of Correction, 158 Conn. App. 431,
438–39, 119 A.3d 607 (2015). Accordingly, when a peti-
tioner fails to prove after a habeas trial that trial counsel
provided him ineffective assistance, that petitioner can-
not as a matter of law prove prejudice resulting solely
from the first and second habeas counsel’s alleged fail-
ure to raise claims against trial counsel on the same
grounds. See Johnson v. Commissioner of Correction,
supra, 168 Conn. App. 300 (summarizing Johnson v.
Commissioner of Correction, supra, 144 Conn. App.
365).
   The petitioner argues that second habeas counsel was
ineffective in failing to allege that first habeas counsel
failed to argue that trial counsel was ineffective under
the Strickland-Hill standard. Assuming, arguendo, that
this is true, the petitioner still must prove that trial
counsel’s performance was deficient, which he twice
has failed to do, to succeed on his claim. Again, the
difference between the Strickland standard and the
Strickland-Hill standard is the prejudice prong. To
establish that first and second habeas counsel were
ineffective, the petitioner would be required to prove,
as he pleaded, that trial counsel was ineffective for
failing to (1) investigate the facts and circumstances of
his statements to law enforcement and the search of
his vehicle; (2) research legal and factual grounds for
a motion to suppress his statements to law enforcement
or any evidence discovered in the search of his vehicle;
(3) adequately advise him about grounds for moving to
suppress such evidence; (4) adequately advise him of
the option to file a motion to suppress; and (5) ade-
quately advise him about whether to accept the plea
deal. The court, Nazzaro, J., found in the second habeas
case that (1) the petitioner was not in custody when
he made incriminating statements, (2) he consented to
the search of his vehicle, and (3) trial counsel was not
ineffective for failing to file a motion to suppress the
evidence obtained through the petitioner’s statements
and the search, or by not advising the petitioner to go
forward with such a motion. Because the petitioner
failed to prove any of these allegations, none of the
habeas courts had to reach the issue of whether there
was any prejudice to the petitioner under either
standard.
   We therefore conclude that the first and second
habeas courts, inter alia, necessarily decided against
the petitioner that trial counsel’s performance was not
deficient. The second habeas court’s determination
included the petitioner’s statements to law enforcement
officers, the search of his car, and the issues concerning
the suppression of such evidence. Collateral estoppel
precludes the petitioner from relitigating the same
claims as part of his claim against second habeas coun-
sel. Additionally, we also conclude that because the
first habeas court necessarily decided the underlying
issue of whether trial counsel adequately advised the
petitioner of whether to plead guilty or to go to trial,
collateral estoppel also precludes the petitioner from
relitigating the same claims as part of his claim against
second habeas counsel. With all of his claims against
second habeas counsel in count three barred by collat-
eral estoppel, the third habeas court did not err in grant-
ing the respondent’s motion to dismiss that count.
   The petitioner’s claims against trial counsel and first
habeas counsel are barred as successive, and the doc-
trine of collateral estoppel bars his claims against sec-
ond habeas counsel. Accordingly, the third habeas court
properly rendered summary judgment on counts one
and two, and properly dismissed count three.
  The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The habeas court granted the petitioner’s claim for certification to appeal.
See General Statutes § 52-470.
   2
     The petitioner also appeals from the court’s (Fuger, J.) order for good
cause submissions by each party pursuant to General Statutes § 52-470 (b),
and its finding that there was no good cause for count three. Because we
affirm the dismissal of count three on the ground of collateral estoppel, we
do not reach the merits of these arguments.
   3
     North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162
(1970). ‘‘A defendant who pleads guilty under the Alford doctrine does not
admit guilt but acknowledges that the state’s evidence against him is so
strong that he is prepared to accept the entry of a guilty plea.’’ (Internal
quotation marks omitted.) State v. Webb, 62 Conn. App. 805, 807 n.1, 772
A.2d 690 (2001).
   4
     Prior to filing the habeas petition at issue in this appeal, the petitioner
made two other attacks on his conviction and sentence. He filed a motion
to correct an illegal sentence, which was denied, and that denial was affirmed
on appeal. See State v. Parker, 295 Conn. 825, 992 A.2d 1103 (2010). He also
filed a habeas corpus petition in federal court, which alleged ineffective
assistance of trial counsel for failing to file a motion to suppress and, if
that motion were unsuccessful, failing to negotiate a plea of nolo contendere.
Parker v. Alves, United States District Court, Docket No. 3:11CV745 (DJS)
(D. Conn. June 6, 2013). The District Court denied his petition. Id.
   5
     See Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.
Ed. 2d 674 (1984), and Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 88
L. Ed. 2d 203 (1985).
   6
     Practice Book § 23-37 provides: ‘‘At any time after the pleadings are
closed, any party may move for summary judgment, which shall be rendered
if the pleadings, affidavits and any other evidence submitted show that there
is no genuine issue of material fact between the parties requiring a trial and
the moving party is entitled to judgment as a matter of law.’’
   7
     General Statutes § 52-470 (b) (1) provides: ‘‘After the close of all pleadings
in a habeas corpus proceeding, the court, upon the motion of any party or,
on its own motion upon notice to the parties, shall determine whether there
is good cause for trial for all or part of the petition.’’
   8
     Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984).
   9
     Practice Book § 23-29 provides in relevant part: ‘‘The judicial authority
may, at any time, upon its own motion or upon motion of the respondent,
dismiss the petition, or any count thereof, if it determines that . . . (3) the
petition presents the same ground as a prior petition previously denied and
fails to state new facts or proffer new evidence not reasonably available at
the time of the prior petition . . . .’’
   10
      At this point in the procedural history, the only count remaining and
before the court was count three.